DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1 – 20 are currently pending, of which 1 and 11 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowacek, U.S. PG-Pub. No. 2009/0063627 (hereafter, “Nowacek”), in view of Brenner, et al., U.S. PG-Pub. No. 2009/0076821 (hereafter, “Brenner”), further in view of Hoarty, U.S. PG-Pub. No. 2016/0055245 (hereafter, “Hoarty”).

As to Claim 1, Nowacek discloses: a method of generating a playlist of audio content for a vehicle comprising:
receiving an input at a vehicle entertainment system of the vehicle while an audio content item is currently played by the vehicle entertainment system while the audio content item is currently played by the vehicle entertainment system, wherein the input includes a command trigger and a playlist command (Abstract, referring to the use of the system in a car stereo, and [0020], referring to a user hearing a song on a radio broadcast, and wanting to add that song to an online playlist. The user sends a text message (“request message”) identifying the radio station and including a timestamp.);
determining a metadata associated with the audio content item of the audio content ([0020], referring to the system queries metadata provider 180 to receive metadata identifying the song that the radio station was playing when the user sent the request message); and
in response to determining the audio playlist command, causing the audio content to be added to an audio content playlist based on the metadata of the audio content item ([0020], “PDN provider 170 then adds the requested song to user playlist 178, which is accessible to user 110.”).

Nowacek does not appear to explicitly disclose: the input being an audio received at a vehicle entertainment system of the vehicle, the input including an audio command trigger and an audio playlist command; in response to detecting the audio command trigger in the audio input, parsing the audio input to determine the audio playlist command; or the service being a third-party service.

Brenner discloses: the input being an audio input including an audio command trigger and an audio playlist command (Table 1, showing a list of example voice command functions, one of which is to add a song); and
in response to detecting the audio command trigger in the audio input, parsing the audio input to determine the audio playlist command ([0060], referring to the function of the speech recognition and synthesis apparatus, including a spoken input command being received as audio input via e.g. a microphone).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Nowacek and Brenner before him/her, to have modified the command input messaging system from Nowacek with the voice command features of Brenner. Such a modification would have been obvious because voice commands are easier and, while the user is e.g. driving, a safer alternative.

Nowacek, as modified by Brenner, does not appear to explicitly disclose: the service being a third-party service.

Hoarty discloses: the service being a third-party service ([0051], “The third party service provider 1303 then uses the active metadata to retrieve the media content and communicate the media content to a consumer device 1304 for presentation…”)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Nowacek, Brenner, and Hoarty before him/her, to have further modified the metadata resolution of Nowacek with the use of a third-party service provider as in Hoarty. Such a modification would have been obvious because the handling of the requested media license is suggested by Nowacek at [0020].

As to Claim 2, Nowacek, as further modified, discloses: wherein the audio content is internet-sourced or terrestrially sourced (Nowacek, [0020], referring to radio broadcast)

As to Claim 3, Nowacek, as further modified, discloses: wherein the third-party service is identified in the audio playlist command (Hoarty, [0051], “The identity of the third party service provider 1303 can be included in the media request or can be based on stored consumer preferences.”) and wherein the metadata comprises an audio content identifier that identifies the audio content to the vehicle entertainment system (Novacek, [0020], referring to the combination of timestamp and radio callsign being used to determine media metadata), the method further comprising translating the audio content identifier in the metadata to a third-party audio content identifier based on a protocol, wherein the third-party audio content identifier identifies the audio content to a remote server for inclusion in the audio content playlist (Brenner, [0052], referring to the use of APIs to identify content).

As to Claim 4, Nowacek, as further modified, discloses: transmitting the third-party audio content identifier to the remote server for adding the audio content to the audio content playlist (Hoarty, [0051], “The server software application 1302 uses the decoded media request to prepare active metadata for retrieving the media content and communicates the active metadata to a third party service provider 1303, such as a cable provider... The third party service provider 1303 then uses the active metadata to retrieve the media content and communicate the media content to a consumer device 1304 for presentation…”).

As to Claim 5, Nowacek, as further modified, discloses: wherein transmitting the third-party audio content identifier is performed by the vehicle entertainment system (Nowacek, Abstract, “Alternative methods for sending a message to the PDN provider may include interactive features incorporated into the car stereo…”).

As to Claim 6, Nowacek, as further modified, discloses: transmitting the audio content identifier to a database located externally and remotely to the vehicle, the database for storing identified audio content for inclusion in a corresponding audio content playlist based on an audio content category (Nowacek, [0017], referring to a radio station’s website hosting a playlist, and the use of a recommendation engine that predicts songs the user is likely to enjoy, with the claimed “category” being the list of songs recommended to the user.).

As to Claim 7, Nowacek, as further modified, discloses: wherein the audio content identifier comprises data related to the audio content selected from audio content title, audio content genre, or audio content artist (Nowacek, [0027], “RDS receiver 600 will then display the appropriate metadata as received. In some embodiments, this may include the call letters of the radio station, the name and artist of the currently playing song, and additional information such as the date and time.”).

As to Claim 8, Nowacek, as further modified, discloses: wherein the audio content identifier comprises a song track identification, a key, a playlist parameter, or a combination thereof (Nowacek, [0024], “… at least partial metadata are automatically provided to the user in response to the first request. For example, the response message tells the user that she is listening to the song "Inequitable Conduct" by Polly and the Prosecutors.”).

As to Claim 9, Nowacek, as further modified, discloses: wherein the audio playlist command identifies the third-party audio service (Hoarty, [0051], “The identity of the third party service provider 1303 can be included in the media request ...”), the method further comprising:
verifying a user account corresponding to the third-party audio service with a third-party server (Hoarty, [0032], “Upon receiving the media request, or even upon initialization of the client software application, the communications server 202 is configurable to verify an identity of the consumer and any services available to the consumer using a consumer support system 115.”);
determining whether to translate an audio content identifier of the metadata to a third-party audio content identifier of the third-party audio service (Brenner, [0049], referring to the locally stored playlist comprising only metadata, requiring translation to become consumable media content); and
in response to determining to translate the audio content identifier to the third-party audio content identifier, transmitting a proxy file to the third-party server for adding the audio content to the audio content playlist, wherein the proxy file includes the third-party audio content identifier for identifying the audio content item to be added to the audio content playlist by the third-party server (Brenner, [0049] wherein the locally stored metadata renders obvious the claimed “proxy files,” and [0052], referring to the use of APIs to allow the local client to communicate with the remote server).

As to Claim 10, Nowacek, as further modified, discloses: wherein in response to determining to not translate the audio content identifier, transmitting the proxy file with the audio content identifier, wherein the audio content identifier is recognizable to the third-party server as the third-party audio content identifier (Brenner, [0049] and [0052], referring to locally stored metadata and the use of APIs).

As to Claim 11, Nowacek discloses: a system of generating a playlist of audio content for a vehicle comprising:
processing circuitry ([0021], referring to a processor connected to other parts of the system through a bus) configured to:
receiving an input at a vehicle entertainment system of the vehicle while an audio content item is currently played by the vehicle entertainment system while the audio content item is currently played by the vehicle entertainment system, wherein the input includes a command trigger and a playlist command (Abstract, referring to the use of the system in a car stereo, and [0020], referring to a user hearing a song on a radio broadcast, and wanting to add that song to an online playlist. The user sends a text message (“request message”) identifying the radio station and including a timestamp.);
determine a metadata associated with the audio content item ([0020], referring to the system queries metadata provider 180 to receive metadata identifying the song that the radio station was playing when the user sent the request message); and
in response to determining the audio playlist command, cause the audio content item to be added to an audio content playlist based on the metadata of the audio content item ([0020], “PDN provider 170 then adds the requested song to user playlist 178, which is accessible to user 110.”).

Nowacek does not appear to explicitly disclose: the input being an audio received at a vehicle entertainment system of the vehicle, the input including an audio command trigger and an audio playlist command; in response to detecting the audio command trigger in the audio input, parsing the audio input to determine the audio playlist command; or the service being a third-party service.

Brenner discloses: the input being an audio input including an audio command trigger and an audio playlist command (Table 1, showing a list of example voice command functions, one of which is to add a song); and
in response to detecting the audio command trigger in the audio input, parsing the audio input to determine the audio playlist command ([0060], referring to the function of the speech recognition and synthesis apparatus, including a spoken input command being received as audio input via e.g. a microphone).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Nowacek and Brenner before him/her, to have modified the command input messaging system from Nowacek with the voice command features of Brenner. Such a modification would have been obvious because voice commands are easier and, while the user is e.g. driving, a safer alternative.

Nowacek, as modified by Brenner, does not appear to explicitly disclose: the service being a third-party service.

Hoarty discloses: the service being a third-party service ([0051], “The third party service provider 1303 then uses the active metadata to retrieve the media content and communicate the media content to a consumer device 1304 for presentation…”)

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Nowacek, Brenner, and Hoarty before him/her, to have further modified the metadata resolution of Nowacek with the use of a third-party service provider as in Hoarty. Such a modification would have been obvious because the handling of the requested media license is suggested by Nowacek at [0020].

As to Claim 12, Nowacek, as further modified, discloses: wherein the audio content is internet-sourced or terrestrially sourced (Nowacek, [0020], referring to radio broadcast)

As to Claim 13, Nowacek, as further modified, discloses: wherein the third-party service is identified in the audio playlist command (Hoarty, [0051], “The identity of the third party service provider 1303 can be included in the media request or can be based on stored consumer preferences.”) and wherein the metadata comprises an audio content identifier that identifies the audio content to the vehicle entertainment system (Novacek, [0020], referring to the combination of timestamp and radio callsign being used to determine media metadata), the method further comprising translating the audio content identifier in the metadata to a third-party audio content identifier based on a protocol, wherein the third-party audio content identifier identifies the audio content to a remote server for inclusion in the audio content playlist (Brenner, [0052], referring to the use of APIs to identify content).

As to Claim 14, Nowacek, as further modified, discloses: transmitting the third-party audio content identifier to the remote server for adding the audio content to the audio content playlist (Hoarty, [0051], “The server software application 1302 uses the decoded media request to prepare active metadata for retrieving the media content and communicates the active metadata to a third party service provider 1303, such as a cable provider... The third party service provider 1303 then uses the active metadata to retrieve the media content and communicate the media content to a consumer device 1304 for presentation…”).

As to Claim 15, Nowacek, as further modified, discloses: wherein transmitting the third-party audio content identifier is performed by the vehicle entertainment system (Nowacek, Abstract, “Alternative methods for sending a message to the PDN provider may include interactive features incorporated into the car stereo…”).

As to Claim 16, Nowacek, as further modified, discloses: transmitting the audio content identifier to a database located externally and remotely to the vehicle, the database for storing identified audio content for inclusion in a corresponding audio content playlist based on an audio content category (Nowacek, [0017], referring to a radio station’s website hosting a playlist, and the use of a recommendation engine that predicts songs the user is likely to enjoy, with the claimed “category” being the list of songs recommended to the user.).

As to Claim 17, Nowacek, as further modified, discloses: wherein the audio content identifier comprises data related to the audio content selected from audio content title, audio content genre, or audio content artist (Nowacek, [0027], “RDS receiver 600 will then display the appropriate metadata as received. In some embodiments, this may include the call letters of the radio station, the name and artist of the currently playing song, and additional information such as the date and time.”).

As to Claim 18, Nowacek, as further modified, discloses: wherein the audio content identifier comprises a song track identification, a key, a playlist parameter, or a combination thereof (Nowacek, [0024], “… at least partial metadata are automatically provided to the user in response to the first request. For example, the response message tells the user that she is listening to the song "Inequitable Conduct" by Polly and the Prosecutors.”).

As to Claim 19, Nowacek, as further modified, discloses: wherein the audio playlist command identifies the third-party audio service (Hoarty, [0051], “The identity of the third party service provider 1303 can be included in the media request ...”), the method further comprising:
verifying a user account corresponding to the third-party audio service with a third-party server (Hoarty, [0032], “Upon receiving the media request, or even upon initialization of the client software application, the communications server 202 is configurable to verify an identity of the consumer and any services available to the consumer using a consumer support system 115.”);
determining whether to translate an audio content identifier of the metadata to a third-party audio content identifier of the third-party audio service (Brenner, [0049], referring to the locally stored playlist comprising only metadata, requiring translation to become consumable media content); and
in response to determining to translate the audio content identifier to the third-party audio content identifier, transmitting a proxy file to the third-party server for adding the audio content to the audio content playlist, wherein the proxy file includes the third-party audio content identifier for identifying the audio content item to be added to the audio content playlist by the third-party server (Brenner, [0049] wherein the locally stored metadata renders obvious the claimed “proxy files,” and [0052], referring to the use of APIs to allow the local client to communicate with the remote server).

As to Claim 20, Nowacek, as further modified, discloses: wherein in response to determining to not translate the audio content identifier, transmitting the proxy file with the audio content identifier, wherein the audio content identifier is recognizable to the third-party server as the third-party audio content identifier (Brenner, [0049] and [0052], referring to locally stored metadata and the use of APIs).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167